          Case 2:18-cv-00253-WBS-DB Document 65 Filed 07/21/21 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA



JOSHUA BLOCKER,                                 No. 2:18-cv-0253 WBS DB P

                  Plaintiff,

          v.

JAMES SADIGHI, et al.,
                                                ORDER & WRIT OF HABEAS CORPUS
                  Defendants.                   AD TESTIFICANDUM
                                         /

Joshua Blocker, CDCR # AK-3172, a necessary and material witness in a settlement conference
in this case on August 11, 2021, is confined in the California Men’s Colony (CMC), in the
custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Jeremy D. Peterson, by Zoom video conference from his place of confinement,
on Wednesday, August 11, 2021 at 10:00 a.m.

                                 ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
          commanding the Warden to produce the inmate named above, by Zoom video
          conference, to participate in a settlement conference at the time and place above, until
          completion of the settlement conference or as ordered by the court. Zoom video
          conference connection information will be supplied via separate email.

       2. The custodian is ordered to notify the court of any change in custody of this inmate and is
          ordered to provide the new custodian with a copy of this writ.

       3. The Clerk of the Court is directed to serve a copy of this order by fax on the California
          Men’s Colony at (805) 547-7791 or via email.

       4. Any difficulties connecting to the Zoom video conference shall immediately be reported
          to Nic Cannarozzi, Courtroom Deputy, at ncannarozzi@caed.uscourts.gov.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CMC, P. O. Box 8101, San Luis Obispo, California 93409:

WE COMMAND you to produce the inmate named above to testify before Judge Peterson at
the time and place above, by Zoom video conference, until completion of the settlement
conference or as ordered by the court.

////
       Case 2:18-cv-00253-WBS-DB Document 65 Filed 07/21/21 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: July 20, 2021




DB:12
DB/DB Prisoner Inbox/Civil Rights/R/bloc0253.841Z
